UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant[X] Filed by a Party other than the Registrant[] Check the appropriate box: [X] Preliminary Proxy Statement [ ] Confidential,for use of the Commission only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material under Rule 240.14a-12 New Century Portfolios (Name of Registrant as Specified in Its Charter) Payment of filing fee (check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filling. 1. Amount Previously Paid: 2.Form, Schedule or Registration Statement No.: 3.Filing Party: 4.Date Filed: NEW CENTURY PORTFOLIOS NEW CENTURY OPPORTUNISTIC PORTFOLIO 100 Williams Street, Suite 200 Wellesley, MA 02481 (888) 639-60102 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON FEBRUARY 25, 2013 To the Shareholders of New Century Opportunistic Portfolio: NOTICE IS HEREBY GIVEN that New Century Portfolios (the “Trust”), on behalf of the New Century Opportunistic Portfolio (the “Opportunistic Portfolio”), a series of the Trust, an open-end management investment company, will hold a Special Meeting of Shareholders at 100 William Street, Suite 200, Wellesley, Massachusetts 02481, on Monday, the 25th day of February, 2013 at 10:00 a.m. Eastern Time (the “Special Meeting”). The Special Meeting will be held for the following purposes: To approve an Agreement and Plan of Reorganization providing for (a) the acquisition of all of the assets of the Opportunistic Portfolio by the New Century Capital Portfolio (“Capital Portfolio”), a diversified series of the Trust, an open-end management investment company, in exchange for shares of the Capital Portfolio and the assumption by the Capital Portfolio of all liabilities of the Opportunistic Portfolio and (b) the subsequent liquidation, termination, and dissolution of the Opportunistic Portfolio; and To transact such other business as may properly come before the Special Meeting (including any adjournments, or postponements thereof). You are entitled to notice of, and to vote at the Special Meeting of Shareholders, and any adjournment(s), or postponement(s) thereof, if you owned shares of the Opportunistic Portfolio at the close of business on January 15, 2013 (the “Record Date”). The Board strongly urges you to vote FOR approval of the Reorganization Agreement. It is important that your shares be represented and voted whether or not you expect to be present at the Special Meeting.Please sign, date and fill in the enclosed proxy card(s) or voting instruction form(s) and return them by mail in the enclosed postage-paid, return envelope or vote your shares through the internet or by telephone as described in the enclosed proxy card(s) or voting instruction form(s).If you wish to vote your shares in person at the Special Meeting, your proxy may be revoked.Your prompt response will help to avoid the additional expense of further solicitation. EACH SHAREHOLDER WILL RECEIVE A PROXY CARD FOR EACH ACCOUNT IN WHICH YOU HOLD SHARES. IF YOU HAVE MORE THAN ONE ACCOUNT YOU MAY RECEIVE MORE THAN ONE PROXY CARD.ALL VOTES WILL BE AGGREGATED AND THE MATTERS COVERED BY THE PROPOSAL WILL BE VOTED UPON COLLECTIVELY.PLEASE VOTE EACH PROXY CARD. If you have any questions after considering the enclosed materials, please call (888) 639-0102. By Order of the Board of Trustees, Nicole M. Tremblay, Esq. President and Chief Executive Officer New Century Portfolios January 29, 2013 NEW CENTURY PORTFOLIOS NEW CENTURY OPPORTUNISTIC PORTFOLIO 100 Williams Street, Suite 200 Wellesley, MA 02481 (888) 639-60102 PROXY STATEMENT FOR THE SPECIAL MEETING OF SHAREHOLDERS OF NEW CENTURY OPPORTUNISTIC PORTFOLIO FEBRUARY 25, 2013 INFORMATION CONCERNING SOLICITATION AND VOTING General This Proxy Statement is solicited by and on behalf of the Board of Trustees of New Century Portfolios (the “Trust”) for use at the Special Meeting of Shareholders to be held at the offices of the Trust; 100 William Street, Suite 200, Wellesley, Massachusetts on Monday, the 25th day of February, 2013, at 10:00 a.m. (Eastern Time) (the “Special Meeting”), and any adjournment or postponement thereof, and may be revoked at any time before it is exercised by submission of another proxy bearing a later date, by voting through the Internet or by telephone, by attending the Special Meeting and voting in person, or by notifying the Trust of the revocation in writing to the Secretary of the Trust; 100 William Street, Suite 200, Wellesley, Massachusetts 02481.If not revoked, the proxy will be voted at the Special Meeting in accordance with the instructions indicated by the shareholder or, if no instructions are indicated, all shares represented by valid proxies received pursuant to this solicitation (and not revoked before they are voted) will be voted FOR Proposal No. 1. This Proxy Statement is dated January 29, 2013 and was first mailed to shareholders of the New Century Opportunistic Portfolio on or about January 29, 2013. Important Notice Regarding Availability of Proxy Materials for the Special Meeting to be held on February 25, 2013:Shareholders can find important information about each Portfolio in this Proxy Statement; the Annual Report dated October 31, 2012; and the most recent semi-annual report succeeding the Annual Report, if any, and the most recent Prospectus dated March 1, 2012, and the Statement of Additional Information dated March 1, 2012 which contains additional and more detailed information about each Portfolio and the risks of investing in each Portfolio, and is incorporated by reference into this Prospectus (collectively the “Registration Documents”) online at www.newcenturyportfolios.com. Copies of Annual Reports have been previously provided to shareholders on December 30, 2012 and new shareholders since such date. These reports are also available without charge by calling our toll free number (888) 639-0102 or by writing to the Trust at the address listed above. Proxy Solicitation The cost of the Special Meeting, and of this solicitation, will be borne by Weston Financial Group, Inc. (the “Adviser”).Broadridge Financial Solutions, Inc. (“Broadridge”) has been retained to prepare, assemble and mail material in connection with the Special Meeting for a fee of approximately $4,000.Additional costs may be incurred by the Adviser which would normally be expended for a solicitation of aplan of reorganization and the costs represented by salaries and wages of regular employees and officers will be borne by the Adviser.It is anticipated that banks, brokerage houses, and other custodians may be requested to forward these materials to the beneficial owners of shares of the Portfolios to obtain authorization to execute such proxies. The solicitation will be largely by mail, but may include, telephonic, online, facsimile or oral communications by regular employees of the Adviser. Shareholder Proposals. The following summarizes the proposals to be acted upon at the Special Meeting by the shareholders of the New Century Opportunistic Portfolio (“Opportunistic Portfolio”) who are being solicited with respect to each proposal: To approve an Agreement and Plan of Reorganization providing for (a) the acquisition of all of the assets of the Opportunistic Portfolio by the New Century Capital Portfolio (“Capital Portfolio”), a diversified series of the Trust, an open-end management investment company, in exchange for shares of the Capital Portfolio and the assumption by the Capital Portfolio of all liabilities of the Opportunistic Portfolio and (b) the subsequent liquidation, termination, and dissolution of the Opportunistic Portfolio; and To transact such other business as may properly come before the Special Meeting (including any adjournments, or postponements thereof). Voting Rights and Outstanding Shares. Only shareholders of record of the Opportunistic Portfolio on January 15, 2013 (the “Record Date”) will be entitled to notice of, and to vote at the Special Meeting. At the close of business on the Record Date, the Opportunistic Portfolio had the following number of shares of beneficial interest outstanding; constituting all of the Trust’s outstanding voting securities of the Opportunistic Portfolio:1,163,318.062 Each shareholder of record on the Record Date is entitled to one full vote for each full share held and a proportionate fractional vote for each fractional share held as to each proposal on which such shareholder is entitled to vote.Each shareholder will receive a Proxy Card for Each account that you have in the Opportunistic Portfolio.If you have more than one account, you will receive more than one Proxy Card.All votes will be aggregated and the matters covered by the Proposal will be voted upon collectively.A majority of the outstanding shares entitled to vote, represented in person or by proxy, will constitute a quorum for the transaction of business at the Special Meeting.Abstentions and broker non-votes will be counted for purposes of determining if a quorum is present. The Agreement and Plan of Reorganization will require “for” votes from a majority of the outstanding voting securities (as defined in the Investment Company Act of 1940) cast at the Special Meeting by the holders of shares present in person or represented by proxy and entitled to vote on this proposal.Abstentions and broker non-votes will not affect the outcome of the vote. We know of no matters to be brought before the Special Meeting other than those referred to in this Proxy Statement.If any other business should properly come before the Special Meeting, the persons named in the proxy will vote in accordance with their best judgment. SUMMARY OF PROPOSAL NO. 1 APPROVAL OF THE AGREEMENT AND PLAN OF REORGANIZATION The purpose of this Proposal is to approve an Agreement and Plan of Reorganization (the “Reorganization Agreement”) providing for (a) the acquisition of all of the assets of the Opportunistic Portfolio by the New Century Capital Portfolio (the “Capital Portfolio”), a diversified series of the Trust, an open-end management investment company organized as a Massachusetts business trust, in exchange for shares of the Capital Portfolio and the assumption by the Capital Portfolio of all liabilities of the Opportunistic Portfolio and (b)the subsequent liquidation, termination and dissolution of the Opportunistic Portfolio (the “Reorganization”); The Proposal is intended to provide Opportunistic Portfolio shareholders with a comparable investment opportunity that will (i) continue to be managed by the Opportunistic Portfolio’s current portfolio managers using a substantially similar investment strategy as is currently used in managing the Capital Portfolio and (ii)will have a similar, if not potentially lower expense ratio in the Capital Portfolio and the potential opportunity for increased economies of scale through the combined assets of the Opportunistic Portfolio and the Capital Portfolio.In this regard, the portfolio managers of the ii Opportunistic Portfolio also currently serve as the portfolio managers of the Capital Portfolio.In addition, the Capital Portfolio is expected to be the accounting survivor of the Reorganization transaction. Further, under the proposed Reorganization Agreement, each shareholder of the Opportunistic Portfolio would be entitled to receive shares of the Capital Portfolio having an aggregate net asset value (“NAV”) equal to the aggregate value of the shares of the Opportunistic Portfolio held by that shareholder as of the close of business on the business day of the closing of the Reorganization. You are being asked to approve the Reorganization Agreement pursuant to which the Reorganization transaction would be accomplished.Because shareholders of the Opportunistic Portfolio are being asked to approve a Reorganization transaction that will result in them holding shares of the Capital Portfolio, the current Registration Documents dated March 1, 2012 which offer shares of the Capital Portfolio is incorporated by reference into this Proxy Statement. If the Reorganization Agreement is approved by shareholders of the Opportunistic Portfolio, such shareholders will receive shares of the Capital Portfolio. Further, this Reorganization transaction is being structured as a tax-free reorganization for federal income tax purposes. (In this regard, please see “Information About the Reorganization—Federal Income Tax Consequences.”) However, Opportunistic Portfolio shareholders should consult their tax advisors to determine the actual impact of the Reorganization on them in light of their individual tax circumstances. Other Matters to Come Before the Special Meeting The Board does not intend to present any other business at the Special Meeting.If, however, any other matters are properly brought before the Special Meeting, the persons named in the accompanying Proxy Card will vote thereon in accordance with their judgment. The nature of any other matters that might be presented to the Special Meeting will be limited by the Declaration of the Trust and the Bylaws of the Trust. The Trustees are authorized to vote on any other matters that may come before the Special Meeting as appropriate. THE BOARD OF TRUSTEES OF THE TRUST UNANIMOUSLY RECOMMENDS THAT THE SHAREHOLDERS VOTE “FOR” THIS PROPOSAL. iii TABLE OF CONTENTS COMMON QUESTIONS AND ANSWERS ABOUT THE PROPOSED REORGANIZATION 1 PROPOSAL NO. 1 - APPROVAL OF THE AGREEMENT AND PLAN OF REORGANIZATION 3 SUMMARY 3 PROPOSED REORGANIZATION 3 Comparison of Fees and Expenses 4 Comparison of Investment Objectives and Principal Investment Strategies 5 Performance of the Opportunistic Portfolio and the Capital Portfolio 5 Purchase, Redemption and Exchange Policies 6 Tax Consequences 7 COMPARISON OF INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES AND RISKS OF INVESTING IN THE PORTFOLIOS 7 Investment Objectives 7 Principal Investment Strategies 7 Principal Investment Risks 8 INFORMATION ABOUT THE REORGANIZATION 8 Reorganization Agreement 8 Description of the Capital Portfolio’s Shares 9 Reasons for the Reorganization 9 Federal Income Tax Consequences 10 Comparison of Rights of Shareholders 11 Board of Trustees 11 Shareholder Matters 11 Capitalization 11 INFORMATION ABOUT MANAGEMENT OF THE PORTFOLIOS 12 Investment Advisor 12 Portfolio Managers 12 ADDITIONAL INFORMATION ABOUT THE OPPORTUNISTIC PORTFOLIO AND THE CAPITAL PORTFOLIO 13 Required Vote 13 OTHER BUSINESS 13 VOTING INFORMATION 13 Proxy Solicitation 13 Vote Required 14 Quorum 14 Adjournments 14 Effect of Abstentions and Broker “Non-Votes” 14 Share Information 14 LEGAL MATTERS 15 APPENDIX A – FURTHER COMPARISON OF INVESTMENT OBJECTIVES, STRATEGIES AND RISKS A-1 More Information About the Portfolios’ Principal Investment Strategies and Risks A-1 Comparison of Fundamental Investment Restrictions A-2 APPENDIX B - PRO FORMA COMBINED FINANCIALS, SCHEDULE OF INVESTMENTS AND RELATED NOTES B-1 APPENDIX C – FORM OF AGREEMENT AND PLAN OF REORGANIZATION C-1 APPENDIX D – WESTON FINANCIAL MANAGEMENT INFORMATION D-1 APPENDIX E - FORM OF PROXY FOR A SPECIAL MEETING OF SHAREHOLDERS E-1 iv COMMON QUESTIONS AND ANSWERS ABOUT THE PROPOSED REORGANIZATION Q. How will the Reorganization affect me? A.As of the closing of the Reorganization, the assets of the Opportunistic Portfolio will be combined with those of the Capital Portfolio and the liabilities of the Opportunistic Portfolio will be assumed by the Capital Portfolio. You will become a shareholder of the Capital Portfolio and will receive shares of the Capital Portfolio that are equal in value to the shares of the Opportunistic Portfolio that you held immediately prior to the closing of the Reorganization. The portfolio management team of the Opportunistic Portfolio have also served as the portfolio management team of the Capital Portfolio since 2002.It is expected that the Capital Portfolio will be the accounting and performance survivor in the Reorganization, which means that, among other things, the Capital Portfolio will adopt the performance and accounting history of the Opportunistic Portfolio as its own.The Reorganization has been structured as a tax-free reorganization for federal income tax purposes so shareholders of the Opportunistic Portfolio will not recognize any taxable gain or loss as a result of the Reorganization. Q. Why is the Reorganization being recommended? A.The Reorganization is being recommended by the Adviser due to the similar investment objections of the Opportunistic Portfolio and the Capital Portfolio, and taking into account the smaller size of the Opportunistic Portfolio.The Board of Trustees New Century Portfolios (the "Board")believes that the completion of the proposed Reorganization will enable shareholders of the Opportunistic Portfolio to benefit from, among other things: (1) the continued management of the Portfolio by the current portfolio managers of the Opportunistic Portfolio; (2) the overall investment expertise and resources of Weston Financial Group, Inc., the investment adviser for the Capital Portfolio; (3) the larger asset base of the resulting Capital Portfolio, which is expected to offer potential for economies of scale and possible reductions in the per share expenses paid by shareholders of the Opportunistic Portfolio; and (4) the ability to exchange their shares of the Capital Portfolio for shares of other New Century Portfolios that offer a variety of investment goals and strategies. Before approving the proposed Reorganization, the Board evaluated the potential benefits to the shareholders of the Opportunistic Portfolio.After careful consideration, the Board determined that the Reorganization Agreement is in the best interests of the Opportunistic Portfolio and its shareholders.Through this proxy, the Board is submitting the proposed Reorganization to you—the shareholders of the Opportunistic Portfolio—for a vote.The Board strongly urges you to vote FOR approval of the Reorganization Agreement. Q. How do the fees paid by the Capital Portfolio compare to those payable by the Opportunistic Portfolio? A.The pro forma total per share operating expenses of the Capital Portfolio, upon completion of the Reorganization, are expected to be at least as favorable as the current per share operating expenses of the Opportunistic Portfolio.Pro forma fee, expense and financial information are included in this Proxy Statement for your reference.Pursuant to an Operating Expense Agreement, the Adviser has agreed contractually through at least March 1, 2014 to reduce or limit fees or to assume other expenses of the Capital Portfolio so that, on an annualized basis, the Total Net Annual Operating Expenses of the combined Capital Portfolio do not exceed 1.50%, which are the same as the Total Net Operating Expenses of the Opportunistic Portfolio, excluding Acquired Fund Fees and Expenses.Therefore, it is not anticipated that the total per share operating expenses of the combined Capital Portfolio will exceed the current total per share operating expenses of the Opportunistic Portfolio through at least March 1, 2014. Please note that there is no guarantee that the Operating Expense Agreement will be extended after its expiration or at the currently specified expense level. Q.Will I have to pay any sales charge, commission or other transactional fee in connection with the Reorganization? A. No. The full value of each share of the Opportunistic Portfolio will be exchanged for shares of the Capital Portfolio without the imposition of any sales charge, redemption fee, commission or other transactional fee. Q.Who serves as investment adviser to the Capital Portfolio? A. Weston Financial Group, Inc (the “Adviser”) is the investment adviser for and administrator of the Capital Portfolio.The Adviser is based in Wellesley, Massachusetts and was founded in 1979.As of December 31, 2012, the Adviser had approximately $1.7 billion in assets under management. Q.Will the portfolio management team for the Capital Portfolio be different than the portfolio management team for the Opportunistic Portfolio? A. No.The portfolio management team of the Opportunistic Portfolio will remain the same portfolio management team of the Capital Portfolio. 1 Q.Will I have to pay any federal income taxes as a result of the Reorganization? A.The transaction has been structured to qualify as a tax-free reorganization for federal income tax purposes and is expected to so qualify.If the Reorganization qualifies for treatment as a tax-free reorganization for federal income tax purposes, shareholders will not recognize any taxable gain or loss as a result of the Reorganization.As a condition to the closing of the Reorganization, the Opportunistic Portfolio will receive an opinion of counsel to the effect that the Reorganization will qualify as a tax-free reorganization for federal income tax purposes.As a shareholder of the Opportunistic Portfolio, you should separately consider any state, local and other tax consequences in consultation with your tax advisor. Opinions of counsel are not binding on the Internal Revenue Service or the courts. Q.Will I be able to exchange my shares for shares of other New Century Portfolios? A.Yes.After the Reorganization, as a shareholder of the Capital Portfolio, you will be able to exchange your shares of the Capital Portfolio for shares of New Century Portfolios, which are series of the same Trust, subject to certain restrictions described in the Prospectus.Such exchanges will not be subject to any sales charges but are taxable transactions.Before requesting any such exchange, you should carefully review the Prospectus for the other New Century Portfolios to ensure that it meets your investment objectives and needs. Q.Who will pay the expenses relating to the Reorganization? A.The Adviser will bear all of the expenses of both Portfolios in connection with the Reorganization, except for portfolio brokerage fees and expenses associated with the Reorganization, if any. Q.What happens if the Reorganization Agreement is not approved? A.If the Reorganization Agreement is not approved by shareholders, the Reorganization will not occur.In such an event, the Opportunistic Portfolio and Capital Portfolio will continue to operate separately, and the Adviser and the Board will determine what additional steps are appropriate and in the best interests of the Opportunistic Portfolio and its shareholders. Q.What if there are not enough votes to reach a quorum by the scheduled date of the special meeting? A.If a quorum is not obtained by the scheduled meeting date, the Special Meeting will be adjourned to allow more time to solicit additional proxies from shareholders. We urge you to vote promptly after reviewing the enclosed material so that we can avoid additional expenses and delay associated with additional proxy solicitation efforts.The persons named as proxies may propose one or more adjournments of the Special Meeting to permit further solicitation of proxies from shareholders.If it is determined that such further solicitation is not likely to be successful in obtaining the required quorum, the proxy solicitation may be abandoned and the Board will determine what additional steps are appropriate and in the best interests of the Opportunistic Portfolio and its shareholders. Q.Who is eligible to vote? A. Only Opportunistic Portfolio shareholders who are record holders on the close of business on January 15, 2013 (the “Record Date”) are entitled to attend and vote at the Special Meeting or any adjournments thereof. Q.How many votes am I entitled to cast? A. You are entitled to one vote for each share (and a fractional vote for each fractional share) of the Opportunistic Portfolio that you owned on the Record Date. Q.How do I vote my shares? A. You may vote by signing, dating and returning your proxy card in the enclosed postage-paid envelope.Alternatively, you may vote your proxy via the telephone or the Internet using the information provided on your proxy card.Please take advantage of these voting options.You may also vote in person at the Special Meeting.If you submitted a proxy by mail, by telephone or via the Internet, you may withdraw it at the Special Meeting and then vote in person at the Special Meeting or you may submit a superseding proxy by mail, by telephone or via the Internet.If you sign a proxy card, but do not indicate your voting instructions, your shares will be voted for approval of the Agreement and Plan of Reorganization. If any other business comes before the meeting, your shares will be voted at the discretion of the persons named as proxies. Q.Whom do I call if I have questions after reading these materials? A.If you have questions regarding the Special Meeting, the Proposals or the Proxy Statement, please call New Century Portfolios, toll free at (888) 639-0102. 2 PROPOSAL NO. 1 - APPROVAL OF THE AGREEMENT AND PLAN OF REORGANIZATION SUMMARY This summary is qualified in its entirety by reference to the additional information contained elsewhere in this Proxy Statement and the Reorganization Agreement, a copy of which is attached to this Proxy Statement as Appendix C.The materials in the exhibits and the Registration Documents dated March 1, 2012 are incorporated herein by reference into this Proxy Statement. PROPOSED REORGANIZATION At a meeting held on January 23, 2013, the Board of the New Century Portfolios approved the Reorganization Agreement, subject to the approval of the shareholders of the Opportunistic Portfolio of the Reorganization Agreement. The Reorganization Agreement provides for: • the transfer of all of the assets of the Opportunistic Portfolio to the Capital Portfolio in exchange for shares of the Capital Portfolio having an aggregate value equal to the net asset value (“NAV”) of the Opportunistic Portfolio and the assumption by the Capital Portfolio of all of the liabilities of the Opportunistic Portfolio; • the distribution to each of the shareholders of the Opportunistic Portfolio of shares of the Capital Portfolio having an aggregate NAV equal to the aggregate NAV of the shares of the Opportunistic Portfolio held by that shareholder immediately prior to the closing of the Reorganization; and • the complete liquidation of the Opportunistic Portfolio and the subsequent termination and dissolution of the Opportunistic Portfolio in accordance with applicable law and New Century Portfolios’ organizational documents. The Proposal is intended to provide Opportunistic Portfolio shareholders with a comparable investment opportunity that (i) will continue to be managed by the Opportunistic Portfolio’s current portfolio managers using a substantially similar investment strategy as is currently used in managing the Capital Portfolio and (ii)will have a similar, if not potentially lower expense ratio in the Capital Portfolio and the potential opportunity for increased economies of scale through the combined assets of the Opportunistic Portfolio and the Capital Portfolio. In addition, the Capital Portfolio is expected to be the accounting survivor of the Reorganization transaction. Further, the investment objectives, principal investment strategies and principal investment risks of the Opportunistic Portfolio and Capital Portfolio (each a “Fund” and, together, the “Portfolios”) are substantially similar in their strategies and policies. As such, the investment objective, strategies and non-fundamental investment policies of the Opportunistic Portfolio and the Capital Portfolio are similar, whereby both Portfolios primary investment objective is to provide capital growth, however the Opportunistic Portfolio does so without regard to current income while managing risk, while the Capital Portfolio’s secondary investment objection is to provide income, while managing risk.Nevertheless, the Capital Portfolio is permitted to invest in a similar range of equity securities as the Opportunistic Portfolio.Both the Opportunistic Portfolio and Capital Portfolio invest primarily in shares of registered investment companies, including ETFs that emphasize investments in equity securities such as common stocks, preferred socks or securities convertible into stocks and bonds (domestic and foreign). If the Reorganization Agreement is approved by shareholders of the Opportunistic Portfolio, such shareholders will receive shares of the Capital Portfolio. Further, this Reorganization transaction is being structured as a tax-free reorganization for federal income tax purposes. (In this regard, please see “Information About the Reorganization—Federal Income Tax Consequences.”) However, Opportunistic Portfolio shareholders should consult their tax advisors to determine the actual impact of the Reorganization on them in light of their individual tax circumstances. The Reorganization Agreement provides that the Reorganization shall be effective as of the close of business on February 28, 2013 (“Closing Date”).The Closing Date may be postponed if the Opportunistic Portfolio has not yet obtained the requisite vote needed to approve the Reorganization or for any other reason as the parties may agree.As a result of the Reorganization, each shareholder of the Opportunistic Portfolio will become the owner of the number of full and fractional shares of the Capital Portfolio having an aggregate NAV equal to the aggregate NAV of the shareholder’s Opportunistic Portfolio shares as of the close of business on the Closing Date. Shareholders of the Opportunistic Portfolio will receive shares of the Capital Portfolio. See “Information About the Reorganization” below. For the reasons set forth below under “Reasons for the Reorganization,” the Board, including all of the Trustees deemed to be “independent,” to the extent such Trustees are not considered to be “interested persons” of the New Century Portfolios as defined in Section 2(a)(19) of the 1940 Act (“Independent Trustees”), has concluded that (1) the Reorganization would be in the best interests of the Opportunistic Portfolio; (2)the interests of the Opportunistic Portfolio’s existing shareholders would not be diluted as a result of the Reorganization; and (3) the Reorganization Agreement should be submitted to shareholders of the Opportunistic Portfolio for approval.The Board of Trustees have also approved the Reorganization on behalf of the Capital Portfolio. The Board recommends that you vote “FOR” the proposed Reorganization Agreement effecting the Reorganization. 3 Comparison of Fees and Expenses The following tables compare the fees and expenses of the Opportunistic Portfolio and the Capital Portfolio and show the estimated fees and expenses on a pro forma basis, giving effect to the proposed Reorganization.We have estimated these pro forma numbers in good faith, based on information contained in: (i) the Annual Report and Semi-Annual Report to Shareholders of the Opportunistic Portfolio and Capital Portfolio for the fiscal period ended April 30, 2012 and the fiscal year ended October 31, 2012, respectively, and (ii) unaudited information as of October 31, 2012. Shareholders of the Opportunistic Portfolio will receive shares of the Capital Portfolio as part of the Reorganization. For addition pro forma information on the Statement of Operations, Statement of Assets and Liabilities and Schedule of Investments refer to Appendix B. •Columns 1 and 2 reflect the annualized fees and expenses for the Opportunistic Portfolio and the Capital Portfolio, respectively, for the fiscal year ended October 31, 2012. •Column 3 reflects the pro forma fees and expenses of the combined Capital Portfolio as if the Reorganization had occurred as of November 1, 2012. FEES AND EXPENSES (Based on the fiscal year ended October 31, 2012 for the Opportunistic Portfolio and Capital Portfolio, respectively) Opportunistic Portfolio Capital Portfolio Combined Pro Forma: Capital Portfolio Opportunistic Portfolio/ Capital Portfolio Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None None None Maximum Deferred Sales Charge (Load) None None None Redemption Fee (as a percentage of amount redeemed, if applicable) 2.00%(a) 2.00%(a) 2.00%(a) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% 1.00% % Distribution and/or Service (12b-1) Fees 0.25% 0.24% % Other Expenses 0.68% 0.22% % Acquired Fund Fees and Expenses TBD (b) TBD (b) TBD(b) Total Annual Fund Operating Expenses TBD TBD TBD Fee Waiver and/or Expense Reimbursement 0.43%(c) N/A TBD (c) Total Net Annual Fund Operating Expenses TBD (c) TBD% TBD (c) (a) A redemption fee of 2.00% of the dollar value of the shares redeemed, payable to the Opportunistic Portfolio and Capital Portfolio, is imposed on any redemption of shares within 30 days of the date of purchase. (b) Acquired Fund fees and expenses are based on estimated amounts for the current fiscal year. (c) The Adviser has contractually agreed until at least March 1, 2014 to reduce its fees and expenses in order to limit the total annual operating expenses of the Portfolio (excluding Acquired Fund fees and expenses, interest, taxes, and extraordinary expenses) to an annual rate of 1.50% of the Opportunistic Portfolio’s and Capital Portfolio’s average daily net assets. Expense Example This example is intended to help you compare the cost of investing in each Fund and the Portfolios combined with the cost of investing in other mutual Portfolios. The example assumes that you invest $10,000 in each Fund for the time periods indicated, that your investment has a 5% return each year, and that all dividends and distributions are reinvested. The fees and expenses used to calculate the example are based on the fees and expenses shown in the table above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Opportunistic Portfolio TBD TBD TBD TBD Capital Portfolio TBD TBD TBD TBD Pro forma: Combined Portfolios TBD TBD TBD TBD Portfolio Turnover Comparison Each Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect each Fund’s performance.During each Fund’s most recent fiscal year, the portfolio turnover rate was 5% and 7% of the Fund’s portfolio, for the Opportunistic Portfolio and the Capital Portfolio, respectively. 4 Comparison of Investment Objectives and Principal Investment Strategies This section will help you compare the investment objectives and principal investment strategies of the Opportunistic Portfolio and the Capital Portfolio. Please note that this is only a brief discussion.Additional comparative information of the Portfolios’ investment strategies and risks, as well as differences among their fundamental investment restrictions, can be found in the most current version of the Registration Documents dated March 1, 2012; which are incorporated by reference into this Proxy Statement.In evaluating this information, it is important to note that, the portfolio managers of the Capital Portfolio, who are also the portfolio managers of the Opportunistic Portfolio, expect to use investment strategies and policies for the Capital Portfolio that are substantially similar to those used in managing the Opportunistic Portfolio. The investment objective of both Portfolios is to seek to achieve its investment objective by investing primarily in shares of registered investment companies, including ETFs, that emphasize investments in equity securities such as common stocks, preferred stocks, or securities convertible into stocks (domestic and foreign). The Opportunistic Portfolio will select investment companies that seek to achieve above-average growth through investment in equity securities of companies expected to appreciate as a result of growing or strong earnings, or the growth or advancement of the company’s business, products, etc.For example, the portion of the Opportunistic Portfolio that is invested in equity securities may be invested in investment companies that focus on capital appreciation, aggressive growth, growth, growth and income, equity income, small-capitalization, medium-capitalization and foreign equities. The Opportunistic Portfolio may also invest in an investment company that seeks appreciation by investing in a portfolio of debt securities, including high-yield, lower rated debt securities or a portfolio of equity securities that is concentrated in a particular industry or style sector.The Opportunistic Portfolio uses a flexible approach to selecting investments and is not limited by an underlying fund’s investment style (such as growth or value), its market capitalization range (such as small, middle or large capitalization companies) or any specific average weighted maturity range (such as short-term, intermediate-term or long-term fixed income securities). The Capital Portfolio will diversify its equity investments by investing primarily in investment companies that focus on different segments of the equity markets.For example, the Capital Portfolio may be invested in investment companies that emphasize growth, growth and income, equity income, small-capitalization, aggressive, and foreign equities.The Capital Portfolio uses a flexible approach in selecting investments and is not limited by an underlying fund’s investment style (such as growth or value) or its market capitalization range (such as small, middle or large capitalization companies). Performance of the Opportunistic Portfolio and the Capital Portfolio The bar chart and performance table on the following page provide some indication of the risk of an investment in the Capital Portfolio.The bar chart shows the changes in the Capital Portfolio’s performance from year to year and show the Capital Portfolio’s average annual total returns for different calendar periods over the prior ten years of the Fund compared to those of a broad-based securities market index. However, because the Capital Portfolio will be the accounting and performance survivor in the Reorganization, following the Reorganization the Capital Portfolio will adopt the performance history of the Opportunistic Portfolio, adjusted to reflect the differences in fees and certain expenses between the Capital Portfolio and the Opportunistic Portfolio.Therefore, the performance information shown below is the historical performance of the Opportunistic Portfolio.For information regarding the actual historical performance of the Capital Portfolio, please refer to the Prospectus dated March 1, 2012. The annual returns in the bar chart are for the Opportunistic Portfolio and the Capital Portfolio.Please see “Comparison of Fees and Expenses” above for information about the difference between the fees and expenses of each Fund. When you consider this information, please remember that the Fund’s performance in past years (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. 5 Opportunistic Portfolio(Historical Opportunistic Portfolio information) TOTAL RETURN (%) per calendar year Best Quarter: 2Q2003 18.18% Worst Quarter: 3Q2002 -20.16% AVERAGE ANNUAL TOTAL RETURNS for periods ended December 31, 2012 1Year 5Years 10 Year Return Before Taxes 13.39% 0.18% 7.74% Return After Taxes on Distributions 13.39% 0.18% 7.68% Return After Taxes on Distributions and Sale of Fund Shares 8.70% 0.16% 6.85% S&P 500 Composite Index (reflects no deductions for fees, expenses or taxes) 16.00% 1.66% 7.10% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Capital Portfolio(Historical Capital Portfolio information) TOTAL RETURN (%)per calendar year Best Quarter: 2Q2009 15.74% Worst Quarter: 4Q2008 -20.94% AVERAGE ANNUAL TOTAL RETURNS for periods ended December 31, 2012 1Year 5Years 10 Year Return Before Taxes 12.32% -0.50% 6.64% Return After Taxes on Distributions 11.53% -0.68% 6.46% Return After Taxes on Distributions and Sale of Fund Shares 9.07% -0.43% 5.85% S&P 500 Composite Index (reflects no deductions for fees, expenses or taxes) 16.00% 1.66% 7.10% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Purchase, Redemption, and Exchange Policies Both of the Portfolios are subject to certain minimum investment requirements and varying charges in connection with purchases, redemptions and/or exchanges of shares.Waivers may be available in certain types of transactions and to certain types of investors. For details on how to purchase, exchange or redeem shares of the Capital Portfolio, please refer to the Registration Documents dated March 1, 2012.As noted above, holders of the Opportunistic Portfolio will receive shares of the Capital Portfolio.Below is a comparison of the purchase, redemption, and exchange policies and procedures of thePortfolios. 6 Opportunistic Portfolio Capital Portfolio Purchases You may purchase shares of the Opportunistic Portfolio directly through the Opportunistic Portfolio’s transfer agent, or through participating brokers, dealers, and other financial professionals.You may invest in the Opportunistic Portfolio by mail, wire transfer, and through an automatic investment plan. Same Investment Minimums The minimum initial investment for all accounts except for an automatic investment plan is $1,000, and there is no minimum subsequent investment.The minimum initial investment for an automatic investment plan is $500 with a minimum subsequent investment of $50. Same Redemptions You may sell (redeem) your shares on any day the New York Stock Exchange is open.You may request the sale of your shares by mail, telephone, or wire.The selling price of the shares being redeemed will be the Opportunistic Portfolio’s NAV next calculated after receipt of all required documents in “Good Order” (as defined in the Prospectus for the New Century Portfolios dated March 1, 2012).A redemption fee of 2% of the dollar value of the shares redeemed, payable to the Fund, is imposed on any redemption of shares within 30 days of the date of purchase. Same Exchanges You may exchange your Capital Portfolio shares for shares any other New Century Portfolio (if offered). Same Tax Consequences Completion of the Reorganization is subject to the Opportunistic Portfolio receiving an opinion from legal counsel to the effect that the Reorganization will qualify as a tax-free reorganization for federal income tax purposes. See “Information about the Reorganization—Federal Income Tax Consequences.” COMPARISON OF INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES AND RISKS OF INVESTING IN THE PORTFOLIOS The following discussion comparing investment objectives, principal investment strategies and risks of the Opportunistic Portfolio and the Capital Portfolio is based upon, and qualified in its entirety by, the description of the respective investment objectives, principal investment strategies and risks set forth in the Registration Documents dated March 1, 2012.Please also refer to the additional comparative information provided in Appendix A for a description of the Portfolios’ other investment strategies and risks and differences in fundamental investment restrictions. Investment Objectives The investment objective of both Portfolios is to provide for capital growth; however the Capital Portfolio has a secondary investment objective to provide income; while managing risk; whereas the Opportunistic Portfolio provides capital growth; without regard to current income; while managing risk. Principal Investment Strategies The principal investment strategies of the Portfolios as set forth in the Prospectus offering the Portfolios’ shares are substantially similar, although not identical.In evaluating this information, it is important to note that the portfolio managers of the Capital Portfolio, who currently are also the portfolio managers of the Opportunistic Portfolio, expect to use investment strategies and policies for the Capital Portfolio that are substantially similar to those used in managing the Opportunistic Portfolio. The Opportunistic Portfolio will select for its portfolio investment companies that seek to achieve above-average growth through investment in equity securities of companies expected to appreciate as a result of growing or strong earnings, or the growth or advancement of the company’s business, products, etc.For example, the portion of the Opportunistic Portfolio that is invested in equity securities may be invested in investment companies that focus on capital appreciation, aggressive growth, growth, growth and income, equity income, small-capitalization, medium-capitalization and foreign equities. The Opportunistic Portfolio may also invest in an investment company that seeks appreciation by investing in a portfolio of debt securities, including high-yield, lower rated debt securities or a portfolio of equity securities that is concentrated in a particular industry or style sector.The Opportunistic Portfolio uses a flexible approach to selecting investments and is not limited by an underlying fund’s investment style (such as growth or value), its market capitalization range (such as small, middle or large capitalization companies) or any specific average weighted maturity range (such as short-term, intermediate-term or long-term fixed income securities). 7 The Capital Portfolio will diversify its equity investments by investing primarily in investment companies that focus on different segments of the equity markets.For example, the Capital Portfolio may be invested in investment companies that emphasize growth, growth and income, equity income, small-capitalization, aggressive, and foreign equities.The Capital Portfolio uses a flexible approach in selecting investments and is not limited by an underlying fund’s investment style (such as growth or value) or its market capitalization range (such as small, middle or large capitalization companies). Each of the Portfolios has also adopted certain fundamental investment restrictions, which may not be changed without shareholder approval.Thus, the fundamental investment restrictions of each Fund, and the policies are similar and include investment policies required by the 1940 Act.See Appendix A for a side-by-side comparison of the Portfolios’ fundamental investment restrictions. Principal Investment Risks Because both of the Portfolios have similar investment objective and substantially similar principal investment strategies, many of the risks of investing in the Capital Portfolio are substantially the same as the risks of investing in the Opportunistic Portfolio.However, the Opportunistic Portfolio is subject to the following two additional principal investment risks, for which there is no direct counterpart in the principal investment risk disclosures in the Prospectus of theCapital Portfolio. Credit / High-Yield Risk.The Opportunistic Portfolio is subject to credit risk.The Portfolio may lose money if the issuer of a fixed income security or distressed security cannot meet its financial obligations or goes bankrupt.Distressed securities, such as high-yield, lower-rated debt securities (i.e. “junk bonds”) are considered to be more speculative than higher quality fixed income securities. Distressed securities are more susceptible to credit risk than investment-grade securities, which may be especially true during periods of economic uncertainty or during economic downturns. Diversification.Some of the underlying funds in which the Opportunistic Portfolio may invest are classified as non-diversified funds for purposes of the Investment Company Act of 1940, as amended.This means that the underlying fund may invest a larger portion of its assets in a small number of securities.This may cause the market action of the underlying fund’s larger security positions to have a greater impact on the fund’s net asset value per share, which could lead to increased volatility. INFORMATION ABOUT THE REORGANIZATION Reorganization Agreement The following summary of the Reorganization Agreement is qualified in its entirety by reference to the form of Reorganization Agreement, which is attached to this Proxy Statement as Appendix C.The Reorganization Agreement provides that the Capital Portfolio will acquire all of the assets, subject to all of the liabilities, of the Opportunistic Portfolio in exchange for shares of the Capital Portfolio.Subject to the satisfaction of the conditions described below, such acquisition is scheduled to occur as of the close of business on Thursday, February 28, 2013 (“Closing Date”).The Closing Date may be postponed if the Fund has not yet obtained the requisite vote needed to approve the Reorganization or for any other reason.The NAV per share of the Opportunistic Portfolio will be determined by dividing the Opportunistic Portfolio’s assets, less liabilities, by the total number of its outstanding shares.The NAV per share of the Capital Portfolio will be determined by dividing the combined Capital Portfolio’s assets, less liabilities, by the total number of outstanding shares of the Capital Portfolio. Please refer to Appendix B for additional financial and investment information and related notes for the combined data. The Opportunistic Portfolio and the Capital Portfolio both use Ultimus Fund Solutions, LLC, its, transfer agent and fund accounting agent, to calculate the NAV for the Portfolios. The method of valuation that is employed to value the securities of each Fund is in accordance with the procedures described in the prospectus, which is consistent with Rule 22c-1 under the 1940 Act and with the interpretations of such rule by the SEC. The number of full and fractional shares of the Capital Portfolio you will receive in the Reorganization will be equal in value to the value of your shares of the Opportunistic Portfolio as of the close of regularly scheduled trading on the New York Stock Exchange (the “Exchange”) on the Closing Date. As promptly as practicable after the Closing Date, the Opportunistic Portfolio will liquidate and distribute pro rata to its shareholders of record as of the close of regularly scheduled trading on the Exchange on the Closing Date the shares of the Capital Portfolio received by the Opportunistic Portfolio in the Reorganization. The Opportunistic Portfolio will accomplish the liquidation and distribution with respect to Opportunistic Portfolio’s shares by the transfer of the Capital Portfolio shares then credited to the account of the Opportunistic Portfolio on the books of the Capital Portfolio to open accounts on the share records of the Capital Portfolio in the names of the Opportunistic Portfolio’s shareholders. The aggregate NAV of shares of the Capital Portfolio that will be credited to Opportunistic Portfolio shareholders on the on the Closing Date. All issued and outstanding shares of the Opportunistic Portfolio will simultaneously be canceled on the books of the Opportunistic Portfolio. The Capital Portfolio will not issue certificates representing the shares of the Capital Portfolio issued in connection with such transaction. After such distribution, the Trust will take all necessary steps under the laws of the Commonwealth of 8 Massachusetts,the Trust’s Declaration of Trust and By-Laws, and any other applicable laws or regulations to effect a complete termination and dissolution of the Opportunistic Portfolio. The Board of Trustees have determined that the interests of shareholders of the Opportunistic Portfolio will not be diluted as a result of the Reorganization and that participation in the Reorganization is in the best interests of the Opportunistic Portfolio and its shareholders. The Adviser will bear the expenses of the Reorganization, excluding portfolio brokerage fees and expenses incurred in connection with the Reorganization. The Reorganization Agreement may be terminated and the Reorganization abandoned at any time prior to the consummation of the Reorganization by mutual written agreement of the parties or by action of one party or the other and under other circumstances as provided in the Reorganization Agreement. If the Reorganization is approved by shareholders but is NOT completed for any reason, including termination of the Reorganization prior to the Closing Date by mutual agreement of the parties or for failure of either party to satisfy a condition required by the Reorganization Agreement for the closing to be completed, the Opportunistic Portfolio and Capital Portfolio will continue to operate separately, and the Board of Trustees of will determine what additional steps are appropriate and in the best interests of the Opportunistic Portfolio and its shareholders. The Reorganization Agreement provides that the Trust, on behalf of the Opportunistic Portfolio and on behalf of the Capital Portfolio, may waive compliance with any of the covenants or conditions made therein for the benefit of their respective Portfolios, other than the requirements that: (1) the Reorganization Agreement be approved by shareholders of the Opportunistic Portfolio in accordance with the provision of the Declaration of Trust and By-laws of the Opportunistic Portfolio, applicable state law and the 1940 Act; and (2) the Opportunistic Portfolio and Capital Portfolio receive the opinion of counsel that the transaction contemplated by the Reorganization Agreement will constitute a tax-free reorganization for federal income tax purposes. Shareholders of the Opportunistic Portfolio as of the Closing Date will receive shares of the Capital Portfolio in accordance with the procedures provided for in the Reorganization Agreement, as described above. Each such share will be fully paid and non-assessable when issued. Description of the Capital Portfolio’s Shares Full and fractional shares of the Capital Portfolio will be issued to the Opportunistic Portfolio’s shareholders in accordance with the procedures detailed in the Reorganization Agreement. The Capital Portfolio does not issue share certificates. The shares of the Capital Portfolio to be issued to Opportunistic Portfolio’s shareholders and recorded on the shareholder records of the transfer agent will have no pre-emptive or conversion rights, as more fully described in the most current Registration Documents dated March 1, 2012. Reasons for the Reorganization The Board of the Opportunistic Portfolio believes that the completion of the proposed Reorganization will enable shareholders of the Opportunistic Portfolio to benefit from, among other things: (1) the continued management of the Portfolio by the current portfolio managers of the Opportunistic Portfolio; (2) the overall investment expertise and additional resources of the Weston Financial, the investment adviser for the Capital Portfolio; (3) the larger asset base of the combined Fund which, is expected to offer potential for economies of scale and possible reductions in the per share expenses paid by shareholders of the Opportunistic Portfolio; and (4) the ability to exchange their shares of the Capital Portfolio for shares of other New Century Portfolios that offer a variety of investment goals and strategies.On January 23, 2013 the Board voted to approve the Reorganization between the Opportunistic Portfolio and the Capital Portfolio.The Boards of Trustees concluded that the Reorganization would be in the best interests of the respective Portfolios and their shareholders, and that neither the interests of their respective shareholders would not be diluted as a result of the Reorganization. In arriving at its conclusions, the Board of each Fund considered, among other things, the following facts: · The investment objective of each of the Portfolios is the same and the principal investment strategies of the Portfolios are substantially similar; · The pro forma expense ratios of the Capital Portfolio at the closing of the Reorganization are the same as, or lower than, those of the corresponding classes of the Opportunistic Portfolio; · As of December 31, 2012, the portfolio management team for the Opportunistic Portfolio and the Capital Portfolio were the same; · The Reorganization has been structured to qualify as a tax-free reorganization for federal income tax purposes; · No sales charge, redemption fee, commission or other transactional fee will be charged to Opportunistic Portfolio shareholders in the Reorganization; and 9 · The costs of the Reorganization (other than portfolio brokerage fees and expenses associated with the purchase and sale of portfolio securities) will be borne by the Adviser. In addition to the information described above, the Adviser also provided information to the Board concerning: (1) the specific terms of the Reorganization, including information regarding comparative expense ratios; (2) detailed comparisons of the Portfolios’ investment objectives, strategies, limitations and performance; (3) comparative information concerning the existing holdings of each Fund; and (4) the registered public accounting firm, custodian, administrator, transfer agent and distributor for the Capital Portfolio; and (5) alternatives to the Reorganization considered by the Adviser. In light of the foregoing considerations, the Board of Trustees unanimously concluded that (1)the Reorganization is in the best interests of the Opportunistic Portfolio and (2) the Reorganization would not result in a dilution of the interest of shareholders of the Opportunistic Portfolio.Similarly, the Board of Trustees of New Century Portfolios also approved the Reorganization with respect to the Capital Portfolio and determined that (1)the Reorganization is in the best interests of the Capital Portfolio and (2) the interests of shareholders of the Capital Portfolio would not be diluted as a result of the Reorganization. Federal Income Tax Consequences The Reorganization is intended to qualify for federal income tax purposes as a tax-free reorganization described in Section 368(a) of the Internal Revenue Code of 1986, as amended (“Code”), generally with no gain or loss recognized as a consequence of the Reorganization by the Capital Portfolio, the Opportunistic Portfolio and the shareholders of the Opportunistic Portfolio. Special rules apply for mergers of two Regulated Investment Companies such as the Portfolios.As a condition to the closing of the Reorganization, the Opportunistic Portfolio and the Capital Portfolio will receive a legal opinion from counsel to that effect. That opinion will be based upon the facts of the Reorganization, certain representations and warranties made by the Opportunistic Portfolio and the Capital Portfolio and certifications received from each of the Portfolios and certain of their service providers. Immediately prior to the Reorganization, the Opportunistic Portfolio will pay a dividend or dividends which, together with all previous dividends, will have the effect of distributing to its shareholders all of the Opportunistic Portfolio’s investment company taxable income, if any, for taxable years ending on or prior to the Closing Date (computed without regard to any deduction for dividends paid) and all of its net capital gain, if any, realized in taxable years ending on or prior to the Closing Date (after reduction for any available capital loss carryforwards). Such dividends will be included in the taxable income of the Opportunistic Portfolio’s shareholders. As of October 31, 2012, the Opportunistic Portfolio had an unused capital loss carryover of approximately $1.45 million. Capital loss carryovers are considered valuable because they can reduce a Portfolios’ future taxable income and thus reduce the taxable amount distributed to Portfolio shareholders. The proposed Reorganization will affect the use of these capital loss carryovers in two respects. The first concerns the “sharing” of them with the shareholders of the Capital Portfolio. If there were no Reorganization, these capital loss carryovers would inure solely to the benefit of the shareholders of the Opportunistic Portfolio. If the Reorganization occurs, the capital losscarryovers (subject to the limitations described below) to the resulting reorganized Capital Portfolio. That means that any resulting tax benefits inure to all shareholders of the resulting reorganized Capital Portfolio (i.e., both pre-Reorganization shareholders of the Opportunistic Portfolio and post-Reorganization shareholders of the Capital Portfolio). The second manner in which the Reorganization will affect the use of the capital loss carryover and built-in losses concerns certain limitations imposed under the Code with respect to the use of these losses in connection with a corporate acquisition. Very generally, when more than 50% of the stock of a “loss corporation” is acquired, the Code imposes various limitations on the use of loss carryovers following the acquisition. The amount of such loss carryovers that can be used each year to offset post-acquisition income is generally limited to an amount equal to the “federal long-term tax-exempt rate” (the applicable rate for December of 2012 was 2.87%) multiplied by the value of the old “loss corporation’s” equity. Furthermore, capital losses incurred prior to the enactment of the RIC Modernization Act of 2010 (“RIC Modernization Act”), may generally be carried forward for only eight years in the case of regulated investment companies.All of the capital loss carryforwards were incurred prior to the enactment of the RIC Modernization Act. Here, based on the market values of the Opportunistic Portfolio and the Capital Portfolio as of December 31, 2012, the Capital Portfolio would be subject to these limitations on the use of its capital loss carryforwards.However, which Portfolio will be subject to the limitations on the use of capital loss carryforwards will depend on the facts at the time of the Closing Date.As of October 31, 2012, the Capital Portfolio did not have any unused capital loss carryovers. If these limitations were imposed on the Opportunistic Portfolio, based on its value as of December 31, 2012, the limitations would result in forfeiture of approximately $334 thousand of capital loss carryforwards.However, there is no assurance that such losses would have been used even in the absence of the Reorganization. In addition, the shareholders of the Opportunistic Portfolio would be taxed on their share of any distributed taxable gains after the Reorganization, including those gains attributable to unrealized gains of the Capital Portfolio, if any, at the time of the Reorganization. 10 You should consult your tax advisor regarding the effect, if any, of the proposed Reorganization in light of your individual circumstances. Since the foregoing discussion only relates to the federal income tax consequences of the Reorganization, you should also consult your tax advisor as to state and other local tax consequences, if any, of the Reorganization. Comparison of Rights of Shareholders Both the Opportunistic Portfolio and the Capital Portfolios are series of New Century Portfolios, which is organized as a Massachusetts business trust.The Opportunistic Portfolio and Capital Portfolio are governed by the same Declarations of Trust and By-Laws. Boards of Trustees The Opportunistic Portfolio and the Capital Portfolio have the same Boards of Trustees.For information regarding the Board of Trustees, please refer to the SAI for New Century Portfolios dated March 1, 2012.Generally, under the Declarations of Trust and By-Laws of the Trust, the Board has flexibility and broad authority to act. Massachusetts law also promotes ease of administration, and the Trust is operated under laws of the Commonwealth of Massachusetts. The Trustees of New Century Portfolios have fiduciary obligations to act with due care and in the interest of the Opportunistic Portfolio and its shareholders of the Capital Portfolio. The Trustees of the Trust are generally not liable to the respective entity absent willful misfeasance, bad faith, gross negligence or reckless disregard of a Trustee’s duties. Furthermore, the Trust’s Declaration of Trust permits indemnification of such Trustees except in instances of willful misfeasance, gross negligence, or reckless disregard of a Trustee’s duties. Trustees of the Trust may amend governing documents without shareholder approval except in certain identical circumstances. Shareholder Matters Shareholder liability is generally limited for shareholders of the Trust.The Capital Portfolio shall not impose a requirement for shareholder approval of a proposed merger or reorganization of a Fund unless required by the 1940 Act.Shareholder approval may be required, however, under the federal securities laws. Neither the Capital Portfolio nor the Opportunistic Portfolio hold annual shareholder meetings.Each Fund is subject to requirements of the 1940 Act with respect to certain matters requiring shareholder votes.Other than meetings called by Trustees of New Century Portfolios in accordance with the Declaration of Trust, they may be called upon the written request of shareholders owning at least 25% of the outstanding shares of the Opportunistic Portfolio entitled to vote.Other than special meetings called by the Trustees of the Trust or by the Trust’s President or Secretary in accordance with the By-Laws of the Trust, meetings of the shareholders of the Capital Portfolio may be called for any purpose deemed necessary or desirable upon the written request of the shareholders holding at least 10% of the outstanding shares of the Capital Portfolio entitled to vote at such meeting, provided that (1) such request shall state the purposes of such meeting and the matters proposed to be acted on, and (2) the shareholders requesting such meeting shall have paid to the Trust the reasonably estimated cost of preparing and mailing the notice thereof, which the Secretary of the Trust shall determine and specify to such shareholders.The quorum requirements for shareholder meetings of the Opportunistic Portfolio and the Capital Portfolio are identical. Under the laws of the Commonwealth of Massachusetts, shareholders of the Portfolios do not have appraisal rights in connection with a combination or acquisition of the assets of another fund. The foregoing is only a summary of certain characteristics of the operations of the Opportunistic Portfolio and the Capital Portfolio, their relevant corporate governance documents and relevant state law.The foregoing is not a complete description of the documents cited.Shareholders should refer to the provisions of such documents and state laws governing each Fund for a more thorough description. Capitalization The following table shows the capitalization of the Opportunistic Portfolio and the Capital Portfolio, and on a pro forma basis as of October 31, 2012, giving effect to the proposed acquisition of assets at NAV.Please refer to Appendix B for additional information. As of October 31, 2012 Opportunistic Portfolio/Capital Portfolio Opportunistic Portfolio Capital Portfolio Pro forma after Reorganization Net Assets Net asset value per share Shares outstanding 11 INFORMATION ABOUT MANAGEMENT OF THE PORTFOLIOS Investment Adviser Weston Financial Group, Inc. (the “Adviser”), located at 100 William Street, Suite 200, Wellesley, MA 02481-3902, serves as the investment adviser to each Portfolio under separate investment advisory agreements (collectively the “Advisory Agreements”). The Advisory Agreements provide that the Adviser will furnish continuous investment advisory and management services to the Portfolios.The Adviser was organized in 1981 as a registered investment adviser.On August 31, 2005, the Adviser became a wholly-owned subsidiary of The Washington Trust Company; a Rhode Island chartered trust company.The Adviser provides investment management services to individuals and as of December 31, 2012, had approximately $1.7 billion under management. The Adviser manages the investments of the Portfolios, subject to policies adopted by the Trust’s Board of Trustees.The Adviser pays the salaries and fees of all officers and trustees of the Trust who are also officers, directors or employees of the Adviser.The Trust pays the salaries and fees of all other trustees of the Trust.For its services to the Capital and Opportunistic Portfolios, the Adviser receives a fee, computed daily and payable monthly, at the annualized rate of 1.00% of each Portfolio’s average daily net assets for the first $100 million in assets and 0.75% of the net assets exceeding that amount.During the fiscal year ended October 31, 2012, the Capital Portfolio and Opportunistic Portfolio paid the Adviser fees at the rate of 1.00% and 1.00% respectively, of each Portfolio’s average daily net assets. A discussion regarding the basis for the Board of Trustees’ approval of each Advisory Agreement is available in the Trust’s Annual Report to shareholders for the fiscal year ended October 31, 2012. The Adviser also serves as the Portfolios’ administrator under an agreement with the Trust on behalf of each Portfolio (the “Administration Agreement”).The Administration Agreement provides that the Adviser will furnish the Portfolios with office space, and with any ordinary clerical and bookkeeping services not furnished by the custodian, transfer agent or distributor.The Board of Trustees approved the Administration Agreement. As compensation for its services as administrator, the Adviser receives a certain fee each month to cover the salaries and expenses of the personnel who perform the administrative duties. Pursuant to an Operating Expense Agreement, the Adviser has agreed contractually to waive or limit fees or to assume other expenses of the Capital Portfolio, if any, so that, on an annualized basis, the Total Net Annual Operating Expenses (other than taxes, interest, litigation, dividends and interest expense on securities sold short, extraordinary expenses, brokerage and other transaction expenses relating to the purchase or sale of portfolio investments, and Acquired Fund Fees and Expenses (as interpreted by the SEC from time to time)) do not exceed 1.50% for shares.In addition, pursuant to the Operating Expense Agreement, the Capital Portfolio and the Adviser have agreed that the Capital Portfolio may reimburse the Adviser for the fees it reduced or limited and other expenses assumed and paid by the Adviser pursuant to the Operating Expense Agreement during any of the prior three fiscal years, provided that, among other things, reimbursement to be made to the Adviser does not cause Total Net Annual Operating Expenses (excluding Acquired Fund Fees and Expenses) of the Portfolio to exceed the limits stated above and the Board of New Century Portfolios has approved in advance such reimbursement to the Adviser. Portfolio Managers At a meeting on January 23, 2013, the Board of Trustees of the Capital Portfolio approved retaining the portfolio managers of the Opportunistic Portfolio as the portfolio managers of the Capital Portfolio by the closing of the Reorganization. The following individuals make up the Capital Portfolio’s portfolio management team: · Susan K. Arnold, Vice President and Portfolio Manager of the Capital, Balanced, Opportunistic and International Portfolios, is a Vice President and Senior Financial Counselor of the Adviser, and a Registered Representative of the Distributor.Ms. Arnold has been with the Adviser since 1993.She is a CFP® practitioner and a voting member of the Adviser’s Investment Committee.In addition, she earned a Masters of Science in Personal Financial Planning from Bentley University. Prior to joining the Adviser, she was employed by Gulf Resources in Boston. · Andre M. Fernandes, Vice President and Portfolio Manager of the Capital, Balanced, Opportunistic and International Portfolios, is a Vice President and Senior Financial Counselor of the Adviser, and a Registered Representative of the Distributor.Mr. Fernandes has been with the Adviser since 2000.He is a CFP® practitioner and a voting member of the Adviser’s Investment Committee. In addition, he completed the CFP® Professional Education Program at the College for Financial Planning. · William F. LeFavor, Assistant Portfolio Manager of the Capital, Balanced, Opportunistic and International Portfolios, is a Counselor of the Adviser, and a Registered Representative of the Distributor. Mr. LeFavor has been with the Adviser since 2005. He is a CFP® practitioner and a voting member of the Adviser’s Investment Committee.In addition, he earned his Master’s of Science in Financial Planning from Bentley University, graduating with Highest Distinction. 12 ADDITIONAL INFORMATION ABOUT THE OPPORTUNISTIC PORTFOLIO AND THE CAPITAL PORTFOLIO Information about the Opportunistic Portfolio and the Capital Portfolio is included in: (1) the Registration Documents dated March 1, 2012; (2) the Annual Report dated October 31, 2012; and (2) the Semi-Annual Report for the dated April 30, 2012. Copies of each of these documents and any subsequently released Capital Portfolio shareholder reports are available upon request and without charge by calling New Century Portfolios at (888) 639-0102, writing to New Century Portfolios at 100 William Street, Suite 200, Wellesley, Massachusetts, or going to www.newcenturyportfolios.com. Both the Opportunistic Portfolio and the Capital Portfolio are subject to the informational requirements of the Securities Exchange Act of 1934, as amended, and in accordance therewith file reports and other information including proxy material, reports and charter documents with the SEC.These reports and other information can be inspected and copied at the public reference facilities maintained by the SEC at treet, N.E., Washington, DC 20549.They may also be inspected and copied at the SEC’s Public Reference Room in Washington, DC , or by calling 1-800-SEC-0330. Required Vote Approval of the Reorganization Agreement will require the affirmative vote of a “majority” of the outstanding voting securities of the Opportunistic Portfolio, as defined in the 1940 Act. See “Voting Information.” THE BOARD, INCLUDING ALL OF THE INDEPENDENT TRUSTEES, HAS UNANIMOUSLY RECOMMENDED APPROVAL OF THE REORGANIZATION AGREEMENT. THE BOARD OF TRUSTEES OF THE TRUST UNANIMOUSLY RECOMMENDS THAT THE SHAREHOLDERS VOTE “FOR” THIS PROPOSAL. OTHER BUSINESS The Board does not intend to present any other business at the Special Meeting.If, however, any other matters are properly brought before the Special Meeting, the persons named in the accompanying Proxy Card will vote thereon in accordance with their judgment. The nature of any other matters that might be presented to the Special Meeting will be limited by the Declaration of the Trust and the Bylaws of the Trust. The Trustees are authorized to vote on any other matters that may come before the Special Meeting as appropriate. VOTING INFORMATION This Proxy Statement is furnished in connection with a solicitation of proxies by the Board to be used at the Special Meeting. This Proxy Statement, along with a Notice of the Special Meeting and a proxy card, is first being mailed to shareholders of the Opportunistic Portfolio on or about January 29, 2013.Only Opportunistic shareholders of record as of the close of business on the Record Date, January 15, 2013, will be entitled to notice of, and to vote at, the Special Meeting.If the enclosed form of proxy card is properly executed and returned in time to be voted at the Special Meeting, the proxies named therein will vote the shares represented by the proxy in accordance with the instructions marked thereon. Unmarked but properly executed proxy cards will be voted FOR each Proposal and FOR any other matters deemed appropriate. A proxy may be revoked at any time on or before the Special Meeting by written notice to the Secretary of the Opportunistic Portfolio at the address on the cover of this Proxy Statement or by attending and voting at the Special Meeting. Unless revoked, all valid and executed proxies will be voted in accordance with the specifications thereon or, in the absence of such specifications, for approval of each of the proposals. Proxy Solicitation It is expected that the solicitation of proxies will be primarily by mail and by telephone. Supplemental solicitations may be made by mail or by telephone by officers and representatives of the Opportunistic Portfolio, the Adviser and their affiliates.It is anticipated that banks, broker-dealers and other institutions will be requested to forward proxy materials to beneficial owners and to obtain authorization for the execution of proxies. The Adviser may, upon request, reimburse banks, broker-dealers and other institutions for their expenses in forwarding proxy materials to beneficial owners.The Adviser will bear the costs of proxy solicitation.The Adviser has retained Broadridge as the tabulator for the proxies. As the Special Meeting date approaches, certain shareholders of the Opportunistic Portfolio may receive a telephone call from a representative of the Opportunistic Portfolio, the Adviser or their affiliates if their votes have not yet been received.Proxies that are obtained telephonically will be recorded in accordance with the procedures described below.The Board believes that these procedures are reasonably designed to ensure that both the identity of the shareholder casting the vote and the voting instructions of the shareholder are accurately determined. 13 In all cases where a telephonic proxy is solicited, the Opportunistic Portfolio, or the Adviser representative is required to ask for each shareholder’s full name and address, or the zip code or tax identification number, and to confirm that the shareholder has received the proxy materials in the mail.If the shareholder is a corporation or other entity, the Opportunistic Portfolio, or the Adviser’s representative are required to ask for the person’s title and confirmation that the person is authorized to direct the voting of the shares.If the information solicited agrees with the information provided to Opportunistic Portfolio, or the Adviser, then the Opportunistic Portfolio, or Adviser representatives have the responsibility to explain the process, read the Proposals listed on the proxy card and ask for the shareholder’s instructions on the Proposal.Although the Opportunistic Portfolio, and the Adviser’s representative are permitted to answer questions about the process, he or she is not permitted to recommend to the shareholder how to vote, other than to read any recommendation set forth in this Proxy Statement.The Opportunistic Portfolio, and the Adviser will record the shareholder’s instructions on the card.Within 72 hours, the shareholder will be sent a letter to confirm his or her vote and asking the shareholder to call Broadridge immediately if his or her instructions are not correctly reflected in the confirmation. Vote Required Approval of the Reorganization Agreement will require the affirmative vote of a majority of the outstanding voting securities of the Opportunistic Portfolio.The vote of a majority of the outstanding voting securities means the lesser of the vote (1) of 67% or more of the voting securities present at the Special Meeting, if the holders of more than 50% of the outstanding voting securities are present or represented by proxy; or (2) of more than 50% of the outstanding voting securities of the Opportunistic Portfolio. Shareholders of the Opportunistic Portfolio are entitled to one vote for each share. Fractional shares are entitled to proportional voting rights. Quorum The holders of a majority of the shares of the Opportunistic Portfolio that are outstanding at the close of business on the Record Date and are present in person or represented by proxy will constitute a quorum for the Meeting.However, the mere presence of a quorum at the Meeting may not be sufficient to approve the Proposal. Adjournments If at the time any session of the Special Meeting is called to order and a quorum is not present, in person or by proxy, the persons named as proxies may vote those proxies that have been received to adjourn the Special Meeting to a later date. In the event that a quorum is present but sufficient votes in favor of the proposal have not been received, the persons named as proxies may propose one or more adjournments of the Special Meeting to permit further solicitation of proxies with respect to the proposal. All such adjournments will require the affirmative vote of a majority of the votes cast. The persons named as proxies will vote those proxies which they are entitled to vote in favor of the proposal, in favor of such an adjournment, and will vote those proxies required to be voted against the proposal, against any such adjournment. In determining whether to adjourn the Special Meeting with respect to the Proposal, the following factors may be considered: the percentage of votes actually cast, the percentage of negative votes actually cast, the nature of any further solicitation and the information to be provided to shareholders with respect to the reasons for the solicitation. Generally, votes cast in favor of the Proposals will be voted in favor of adjournment while votes cast against the Proposals will be voted against adjournment. The persons named as proxies will vote upon such adjournment after consideration of the best interests of all shareholders. As stated below, broker non-votes will be excluded from the denominator of the calculation of the number of votes required to approve any proposal to adjourn a meeting.A vote may be taken on a proposal specified herein prior to any such adjournment if sufficient votes for the approval of the Proposal have been received. Effect of Abstentions and Broker “Non-Votes” For purposes of determining the presence of a quorum for transacting business at the Special Meeting, executed proxies marked as abstentions and broker “non-votes” (that is, proxies from brokers or nominees indicating that such persons have not received instructions from the beneficial owner or other persons entitled to vote shares on a particular matter with respect to which the brokers or nominees do not have discretionary power) will be treated as shares that are present for quorum purposes but which have not been voted. Notwithstanding the foregoing, broker non-votes will be excluded from the denominator of the calculation of the number of votes required to approve any proposal to adjourn a meeting. Accordingly, abstentions and broker non-votes will effectively be a vote against the Proposals, for which the required vote is a percentage of the outstanding voting securities and will have no effect on a vote for adjournment. Share Information There were1,163,318.062 shares of the Opportunistic Portfolio outstanding as of the close of business on the Record Date.As of December 31, 2012, to the knowledge of the Portfolios, the following Principal Holders owned, either beneficially or of record, 5% or more of the outstanding shares of the Opportunistic Portfolio: 14 Name and Address of Owner Percentage of Fund TD AMERITRADE, Inc. (Formerly Fiserv Trust Company) 1005 North Ameritrade Place Bellevue, NE 68005 50.02% As of the Record Date, each of the Trustees and executive officers owned individually, and owned collectively as a group less than 1% of the outstanding shares of the Opportunistic Portfolio. For purposes of the 1940 Act, any person who owns directly or through one or more controlled companies more than 25% of the voting securities of a company is presumed to “control” such company. Under this definition, there were no control persons of the Opportunistic Portfolio as of the Record Date. The votes of the shareholders of the Capital Portfolio are not being solicited since their approval or consent is not necessary for the Reorganization to take place. LEGAL MATTERS Certain legal matters concerning the issuance of shares of the Capital Portfolio will be passed upon by Greenberg Traurig, LLP, 2700 Two Commerce Square, 2001 Market Street, Philadelphia, Pennsylvania, 19103. THE BOARD OF TRUSTEES OF THE OPPORTUNISTIC PORTFOLIO, INCLUDING ALL OF THE INDEPENDENT TRUSTEES, RECOMMEND APPROVAL OF THE REORGANIZATION AGREEMENT INCLUDING THE SALE OF ALL OF THE ASSETS OF THE OPPORTUNISTIC PORTFOLIO TO THE CAPITAL PORTFOLIO, THE LIQUIDATION OF THE OPPORTUNISTIC PORTFOLIO, AND THE DISTRIBUTION OF SHARES OF THE OPPORTUNISTIC PORTFOLIO TO SHAREHOLDERS OF THE CAPITAL PORTFOLIO, AND ANY UNMARKED PROXIES WITHOUT INSTRUCTIONS TO THE CONTRARY WILL BE VOTED IN FAVOR OF APPROVAL OF THE REORGANIZATION AGREEMENT. The following documents have been filed with the SEC: (1) the Registration Documents dated March 1, 2012; (2) the Annual Report dated October 31, 2012; and (3) the Semi-Annual Report dated April 30, 2012.Copies of each of these documents relating to the Opportunistic Portfolio and Capital Portfolio, and any subsequently released Capital Portfolio shareholder reports are available upon request and Free of Charge by calling New Century Portfolios at (888) 639-0102, writing to New Century Portfolios at 100 William Street, Suite 200, Wellesley, Massachusetts 02481, or by clicking on New Century’s website, free of charge at www.newcenturyportfolios.com. This Proxy Statement, which should be retained for future reference, sets forth concisely the information about theCapital Portfolio that a prospective investor should know before investing.The Registration Documents dated March 1, 2012, relating to this Proxy Statement are incorporated herein by reference into this Proxy Statement. Accompanying this Proxy Statement as Appendix C is a copy of the Agreement and Plan of Reorganization pertaining to the transaction. Mutual fund shares are not bank deposits and are not insured or guaranteed by the federal deposit insurance corporation or any other government agency.Mutual fund shares involve certain investment risks, including the possible loss of principal.The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Proxy Statement. Any representation to the contrary is a criminal offense. 15 APPENDIX A – FURTHER COMPARISON OF INVESTMENT OBJECTIVES, STRATEGIES AND RISKS The following sections provide more information about each Fund’s principal investment strategies and risks and about other investment, investment techniques and risks that may be applicable to the Portfolios.For a complete description of the Fund’s principal investment strategies and principal risks please read the information provided under “Comparison of Investment Objectives, Principal Investment Strategies and Risks of Investing in the Portfolios” in this Proxy Statement. More Information About the Portfolios’ Principal Investment Strategies and Risks A summary description of each Fund’s principal investment strategies and risks are included the Proxy Statement.Below you will find additional information about each Fund’s investment strategies and risks. Opportunistic Portfolio The Opportunistic Portfolio seeks to achieve its investment objective by investing primarily in shares of registered investment companies, including ETFs, that emphasize investments in equity securities such as common stocks, preferred stocks or securities convertible into stocks (domestic and foreign), in fixed income securities that seek appreciation such as high-yield, lower rated debt securities (domestic or foreign), or in other registered investment companies that seek to achieve growth. The Opportunistic Portfolio will select for its portfolio investment companies that seek to achieve above-average growth through investment in equity securities of companies expected to appreciate as a result of growing or strong earnings, or the growth or advancement of the company’s business, products, etc.For example, the portion of the Opportunistic Portfolio that is invested in equity securities may be invested in investment companies that focus on capital appreciation, aggressive growth, growth, growth and income, equity income, small-capitalization, medium-capitalization and foreign equities.The Opportunistic Portfolio may also invest in an investment company that seeks appreciation by investing in a portfolio of debt securities, including high-yield, lower rated debt securities or a portfolio of equity securities that is concentrated in a particular industry or style sector.The Opportunistic Portfolio uses a flexible approach to selecting investments and is not limited by an underlying fund’s investment style (such as growth or value), its market capitalization range (such as small, middle or large capitalization companies) or any specific average weighted maturity range (such as short-term, intermediate-term or long-term fixed income securities). Capital Portfolio The Capital Portfolio seeks to achieve its investment objective by investing primarily in shares of registered investment companies, including ETFs, that emphasize investments in equity securities such as common stocks, preferred stocks or securities convertible into stocks and bonds (domestic and foreign). The Capital Portfolio will diversify its equity investments by investing primarily in investment companies that focus on different segments of the equity markets.For example, the Capital Portfolio may be invested in investment companies that emphasize growth, growth and income, equity income, small-capitalization, aggressive, and foreign equities.The Capital Portfolio uses a flexible approach in selecting investments and is not limited by an underlying fund’s investment style (such as growth or value) or its market capitalization range (such as small, middle or large capitalization companies). Principal Investment Risks of both the Opportunistic and Capital Portfolios. Management Risk.The Adviser’s judgments about the attractiveness, value and potential appreciation of particular asset class or individual security in which the Portfolio invests may prove to be incorrect and there is no guarantee that underlying funds will perform as anticipated. The value of an underlying fund can be more volatile than the market as a whole, and the Adviser’s intrinsic value-oriented approach may fail to produce the intended results. Equity Risk.Overall stock market risks may affect the value of the Portfolio.Factors such as domestic economic growth and market conditions, interest rate levels and political events affect the securities markets. When the value of the underlying fund decreases, your investment in the Portfolio decreases. Market Capitalization Risk.Investment companies may be categorized as having a small, medium, or large capitalization market value. The underlying funds in which the Portfolio invests, as well as the Portfolio itself, may invest in small and mid-capitalization companies, which generally have higher potential risks than large capitalization companies. Small and mid-capitalization companies may be more volatile than, and fluctuate independently of, broad stock market indices such as the S&P 500® Composite Index. Investment Company and ETF Risk.Investments by the Portfolio in other investment companies, including ETFs, will expose investors to the risk that the underlying fund manager may change objectives which may or may not parallel the investment direction of the Portfolio.The Portfolios’ Management has no control over the managers or investments of underlying funds.In addition, the price movement of an ETF may not correlate to the underlying index and may result in a loss. Further, investments in other investment companies subject the investor to fees and expenses charged by such other investment companies, including ETFs, referred to as Acquired Fund Fees and Expenses as shown in the Annual Fund Operating Expenses table. Foreign Investing Risk.The Portfolio may utilize global macro investment strategies by investing in investment companies that invest primarily in foreign securities.Foreign investments may be riskier than U.S. investments because of factors such as unstable A-1 international political and economic conditions, currency fluctuations, foreign controls on investment and currency exchange, withholding taxes, a lack of adequate company information, less liquid and more volatile markets, a lack of government regulation, and legal systems or market practices that permit inequitable treatment of minority and/or non-domestic investors. If an underlying fund invests primarily in a particular country or region, it may be adversely affected by the above factors or events particular to that country or region. Emerging Market Securities Risk. The Portfolio may invest in investment companies that invest in foreign securities issued by companies located in developing or emerging countries. Investing in emerging market securities imposes risks different from, or greater than, risks of investing in foreign developed countries. These risks include: smaller market capitalization of securities markets, which may suffer periods of relative illiquidity; significant price volatility; restrictions on foreign investment; and possible repatriation of investment income and capital. Currency Risk. The Portfolio may invest in foreign securities or take a thematic approach that forecasts a change in the valuation of the U.S. Dollar and as a result would expose the Portfolio to currency risk which is also commonly referred to as exchange rate risk. Exchange rate risk arises when there is a change in the price of one currency in relation to another. For example, if the Japanese Yen appreciates relative to the U.S. Dollar, an investment denominated in the Yen will be impacted by both the return of the underlying investment as well as the Yen’s appreciation versus the U.S. Dollar. Additional Principal Risk of the Opportunistic Portfolio Only Credit / High-Yield Risk.The Portfolio is subject to credit risk.The Portfolio may lose money if the issuer of a fixed income security or distressed security cannot meet its financial obligations or goes bankrupt.Distressed securities, such as high-yield, lower-rated debt securities (i.e. “junk bonds”) are considered to be more speculative than higher quality fixed income securities. Distressed securities are more susceptible to credit risk than investment-grade securities, which may be especially true during periods of economic uncertainty or during economic downturns. Diversification.Some of the underlying funds in which the Portfolio may invest are classified as non-diversified funds for purposes of the Investment Company Act of 1940, as amended.This means that the underlying fund may invest a larger portion of its assets in a small number of securities.This may cause the market action of the underlying fund’s larger security positions to have a greater impact on the fund’s net asset value per share, which could lead to increased volatility Comparison of Fundamental Investment Restrictions Fundamental investment policies may only be changed by a vote of a Fund’s shareholders, while a Fund’s Board generally has the ability to change non-fundamental investment policies without a shareholder vote.Below is a side-by-side comparison of the Portfolios’ fundamental investment restrictions. Investment Restriction Opportunistic Portfolio Capital Portfolio Diversification As to 75% of the Portfolio’s total assets, the Portfolio will not invest more than 5% of its total assets in the securities of any one issuer.(This limitation does not apply to cash and cash items, obligations issued or guaranteed by the United States Government, its agencies or instrumentalities or securities of other investment companies.) Same Ownership Limitations The Portfolio will not invest in any investment company if a purchase of its shares would result in New Century Portfolios and its affiliates owning more than 3% of the total outstanding voting stock of such investment company Same Concentration The Portfolio will not purchase more than 10% of the voting securities, or more than 10% of any class of securities of any issuer.For purposes of this restriction, all outstanding fixed income securities of an issuer are considered as one class. Same Investments in Commodities The Portfolio will not purchase or sell commodities or commodity futures contracts Same Making Loans The Portfolio will not make loans of money or securities, except (i) by the purchase of fixed income obligations in which the Portfolio may invest consistent with its investment objective and policies; or (ii) by investment in repurchase agreements. Same Borrowing The Portfolio will not borrow money, except the Portfolio may borrow from banks (i) for temporary or emergency purposes in an amount not exceeding 5% of the Portfolio’s assets or (ii) to meet redemption requests that might otherwise require the untimely disposition of portfolio securities, in an amount up to 33 1/3% of the value of the Portfolio’s total assets (including the amount borrowed) valued at market less liabilities (not including the amount borrowed) at the time the borrowing was made. Same A-2 Investment Restriction Opportunistic Portfolio Capital Portfolio While borrowings exceed 5% of the value of the Portfolio’s total assets, the Portfolio will not make additional investments.Interest paid on borrowings will reduce net income Same Encumbering Assets The Portfolio will not pledge, hypothecate, mortgage or otherwise encumber its assets, except in an amount up to 33 1/3% of the value of its net assets but only to secure borrowings for temporary or emergency purposes, such as to effect redemptions. Same Investing in Restricted Securities The Portfolio will not purchase the securities of any issuer, if, as a result, more than 10% of the value of New Century Portfolios’ net assets would be invested in securities that are subject to legal or contractual restrictions on resale (“restricted securities”), in securities for which there are no readily available market quotations, in repurchase agreements maturing in more than seven days, or in shares in excess of 1% of an underlying fund’s outstanding securities, if all such securities would constitute more than 10% of the Portfolio’s net assets. Same Senior Securities The Portfolio will not issue senior securities. Same Underwriting Securities The Portfolio will not engage in the underwriting of securities except insofar as the Portfolio may be deemed an underwriter under the Securities Act of 1933 in disposing of a portfolio security. Same Purchasing or Selling Real Estate The Portfolio will not purchase or sell real estate or interests therein, although it may purchase securities of issuers which engage in real estate operations and securities which are secured by real estate or interests therein. Same Investments for purposes of Exercising Control The Portfolio will not invest for the purpose of exercising control or management of another company. Same Concentration The Portfolio will not concentrate its investments in any industry other than registered investment companies. Same Margin The Portfolio will not make purchases of securities on “margin”. Same Investment Objective The Portfolio will not change the Portfolios’ investment objectives. Same [ Remainder of page intentionally left blank ] A-3 APPENDIX B- NEW CENTURY CAPITAL PORTFOLIO / NEW CENTURY OPPORTUNISTIC PORTFOLIO PRO FORMA COMBINED STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 (Unaudited) New Century Capital Portfolio New Century Opportunistic Portfolio Adjustments Pro Forma Combined ASSETS Investments in securities: At acquisition cost $ $ $
